DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Objections
Claims 17-18 are objected to because of the following informalities:  Appropriate correction is required.
Claim 17, at line 20, recites “determine the cooling power” but should instead read --determining the cooling power--.
Claim 17, at line 25, recites “operate the compressor” but should instead read --operating the compressor--.
Claim 18 is objected to as it depends from claim 17.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 9, the claim includes multiple recitations of turning a valve “on” or “off”. As the claims are written, it is unclear what is meant by turning the valves on and off. For examination purposes it is presumed that turning a valve on is intended to mean that the valve is opened and turning a valve off is intended to mean that the valve is closed.
	Regarding claims 10-16, the claims are rejected as they depend from claim 9.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Yamashita (US 2014/0124158) in view of Park (US 2016/0265829) and Peterson (US 2011/0184565).
	As to claim 1, Yamashita teaches a method for controlling as refrigerator having a compressor 40 and a storage compartment 30 comprising: turning the compressor 40 on to operate at a cooling power for cooling the compartment 30; determining that a 
	Yamashita does not explicitly teach determining a cooling power when the compressor is turned on again in the manner required by the claim. However, Park teaches that it is known to determine a cooling power based on a calculated rate of change of an internal temperature (paragraph 71; note that a rate of change of an internal temperature is a temperature change slope). Furthermore, Peterson teaches that it is known to utilize an on slope and an off slope as measure of an internal environmental condition of a cooled space (paragraph 69). Therefore it would have been obvious to a person having ordinary skill in the art, at the time of the invention, to modify Yamashita to determine a cooling power based on an on slope and off slope as taught by Park and Peterson in order to optimize compressor control by tailoring the compressor capacity to meet prevailing cooling loads in the storage chamber.
	As to claim 17, Yamashita, as modified, teaches most of the limitations of the claim as discussed in the rejection above and also includes a temperature sensor 60 and a controller 100 (Yamashita; Fig. 2). 

Claims 9-10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Knezic (US 5,261,247) in view of Park and Peterson.
As to claims 9-10, Knezic teaches a method for controlling a refrigerator (Fig. 12), the refrigerator including a compressor 34, a first evaporator 40 for a first compartment 30, a second evaporator 38 for a second compartment 26, a first valve 60 for the first evaporator 40, and a second valve 58 for the second evaporator 38. The cooling of the compartments 26/30 is alternated by performing a first cooling cycle for the first compartment with valve 60 open, determining that a stop condition is satisfied, closing the valve 60, and changing to a second cooling cycle for cooling the second compartment with the valve 58 opened (Fig. 12).
	Knezic does not explicitly teach determining a cooling power for subsequent first and second cooling cycles in the manner required by the claim. However, Park teaches that it is known to determine a cooling power based on a calculated rate of change of an internal temperature (paragraph 71; note that a rate of change of an internal temperature is a temperature change slope). Furthermore, Peterson teaches that it is known to utilize an on slope and an off slope as measure of an internal environmental condition of a cooled space (paragraph 69). Therefore it would have been obvious to a person having ordinary skill in the art, at the time of the invention, to modify Knezic to determine a cooling power based on an on slope and off slope as taught by Park and Peterson in order to optimize compressor control by tailoring the compressor capacity to meet prevailing cooling loads in the storage chamber.
	As to claims 19-20, Knezic, as modified, teaches most of the limitations of the claims as discussed in the rejections above and also includes temperature sensors 46-47 and a controller 48 (Knezic; Fig. 14).

Allowable Subject Matter
Claims 2-8 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 11-16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN BRADFORD whose telephone number is (571)270-5199.  The examiner can normally be reached on Monday-Thursday 8:00 - 6:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571) 272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
/JONATHAN BRADFORD/           Primary Examiner, Art Unit 3763